34.810(3). Appellant did not attempt to demonstrate good cause to excuse
                the procedural default on the face of the petition. Further, his claim that
                he is actually innocent of his crimes lacks merit because that claim is
                grounded in legal rather than factual innocence.      See Bousley v. United
                States, 523 U.S. 614, 623-24 (1998) (observing that actual innocence
                exception to excusing procedural default is grounded in factual rather
                than legal innocence); Mitchell v. State, 122 Nev. 1269, 1273-74, 149 P.3d
                33, 36 (2006) (observing that lajctual innocence means factual innocence,
                not mere legal insufficiency" (internal quotation marks omitted)).
                Therefore, we conclude that the district court did not err by denying
                appellant's petition as procedurally barred. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.



                                                                    , C.J.



                                                                                      J.
                Parraguirre                               Douglas




                cc: Hon. Scott N. Freeman, District Judge
                     Joe Tony Torres
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                     2
(0) 1947A